UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6395



DONALD WAYNE PEERY,

                                            Plaintiff - Appellant,

          versus


HAROLD PLASTER, Sheriff, Pittsylvania Co.;
GWEN YARBROUGH; EVA REYNOLDS; JOHN DOE,
Psychiatrist, Pittsylvania Co. Mental Health,
Danville, VA; JANE DOE, Intake Officer,
Pittsylvania Co. Mental Health, Danville, VA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-99-89)


Submitted:   June 17, 1999                 Decided:   June 25, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Wayne Perry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald W. Peery, a Virginia inmate, appeals the district

court’s order summarily dismissing his 42 U.S.C.A. § 1983 (West

Supp. 1999) complaint under 28 U.S.C.A. § 1915(e)(2) (West Supp.

1999) without prejudice.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we dismiss the appeal on the reasoning of   the district court.   See

Peery v. Plaster, No. CA-99-89 (W.D. Va. Mar. 10, 1999).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                 2